Exhibit 10.31

NON-COMPETITION AGREEMENT

This NON-COMPETITION AGREEMENT (the “Agreement”) is made and entered into on
September 1, 2004 by and between IHS Energy Group Inc., a Delaware corporation 
(“Purchaser”), and Daniel H. Yergin (“Yergin”).

RECITALS

A.                            Simultaneously with the execution of this
Agreement, Purchaser is acquiring all of the issued and outstanding capital sock
of Cambridge Energy Research Associates, Inc., a Massachusetts corporation
(“CERA”).   The business of CERA is both national and international in scope.

B.                            Yergin  is a founder, a shareholder and the
Chairman of CERA.    Yergin’s ownership of  and employment by CERA has brought
Yergin in close contact with certain confidential affairs of CERA  not readily
available to the public.

C.                            This Agreement is entered into by the parties
hereto as a condition to the consummation of the purchase of the stock of CERA
by Purchaser.   The execution and performance of this Agreement is a substantial
inducement to Purchaser to purchase such stock.

AGREEMENT

Now, therefore, in consideration of the premises and mutual promises contained
herein, the parties hereto covenant and agree as follows:

1.             Covenant Not to Compete, Confidentiality.

(a)                           Yergin covenants and agrees with Purchaser that
Yergin will not at any time during the five year period commencing on the date
of this Agreement (the “Restricted Period”) for himself or on behalf of any
other person or entity, in the United States of America or elsewhere in the
world, directly or indirectly, engage in, acquire any financial or beneficial
interest in (except as provided in subparagraph (b) below), be employed by,
consult for, own, manage, operate, control or otherwise participate in or with
any person or entity which is engaged in, any business that competes with the
Business (defined below).    As used in this Agreement, “Business” means any of
the research, analysis, advisory, consulting and/or applications businesses
regarding the energy industries engaged in by CERA or any of its subsidiaries,
but does not in any event, at such time as Yergin is no longer employed by
Purchaser, include  consulting with an investment bank, a private equity group,
an academic or think thank


--------------------------------------------------------------------------------


institution or, on a substantially full-time or part-time basis during any
single 12-month period, any other single enterprise provided none of the
foregoing engages in or intends to engage in the energy consulting business.

(b)                           Notwithstanding subparagraph (a) of this paragraph
1, Yergin may purchase or otherwise acquire up to one percent of any class of
securities of any entity (but without otherwise participating in the activities
of such entity) if such securities are listed in any national or regional
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934.

(c)                           Yergin covenants and agrees with Purchaser that
Yergin will not at any time during the Restricted Period solicit or attempt to
entice away from CERA or Purchaser, or otherwise interfere with the business
relationship of CERA or Purchaser with, any person or business entity who is on
the date hereof or who becomes at any time during the Restricted Period, a
customer or employee of, consultant or supplier to, or other person or entity
having material business relations with, CERA or Purchaser.

(d)                           Yergin agrees that Yergin will not, at any time
hereafter, make use of or disclose  (except  to Purchaser) any confidential or
proprietary information (except that which is in the public domain) relating to
the business, products, customers, content providers, suppliers or other affairs
of CERA.

(e)                           If any covenant or provision herein is determined
to be void or unenforceable in whole or in part, it shall not be deemed to
affect or impair the validity of any other covenant or provision.  Yergin hereby
agrees that all restrictions in paragraph 1 are reasonable and valid in the
circumstances but if such provisions are determined by any court to be invalid
or unenforceable by reason of such provisions extending for too great a period
of time or over too great a geographical area, the provisions of paragraph 1
hereof shall be interpreted to extend only over the maximum period of time and
geographical area which such court determines to be valid and enforceable.

2.             Additional Agreements [As amended February 23, 2005]

a)             The provisions of this Agreement, including the covenants in
paragraph 1 above, shall remain in full force and effect whether or not Yergin
is employed by Purchaser and regardless of the circumstances under which such
employment ends.    As further consideration for such covenants, in the event
Yergin is employed by Purchaser from the date of this Agreement through March 1,
2007, or Yergin’s employment is terminated by Purchaser without Cause prior to
March 1, 2007 or Yergin terminates his employment with Purchaser for Good Reason
prior to March 1, 2007, then Purchaser shall pay Yergin forty-two monthly
payments in

2


--------------------------------------------------------------------------------


the amount of Thirty-Four Thousand Two Hundred and Eighty-Six Dollars ($34,286) 
each, on the first day to the month commencing March 1, 2005 and ending August
1, 2008, inclusive.  In the event Yergin terminates his employment with
Purchaser other than for Good Reason or Yergin’s employment is terminated by
Purchaser for Cause prior to March 1, 2007 or Yergin  dies prior to March 1,
2007, Yergin shall receive a pro rata portion of the payment provided above that
would otherwise be due on the next monthly payment date following the date of
termination of employment, including termination as a result of death (such pro
rata payment based on the period from the preceding monthly payment date to the
date of termination) and, except for such pro rata amount, no further payments
shall be due under this paragraph 2.   In the event Yergin’s employment is
terminated by Purchaser after March 1, 2007 or Yergin terminates his employment
with Purchaser after March 1, 2007 regardless of the reason for such
termination, including termination as a result of Yergin’s death after March 1,
2007, then Purchaser shall pay Yergin the amounts set forth above on the
applicable monthly payment dates set forth above.  As used in this paragraph 2,
the terms “Cause” and “Good Reason” shall have the meanings set forth in the
Employment Agreement dated September 1, 2004 between Yergin and Purchaser.  In
addition, as further consideration for the covenants in paragraph 1 above,
simultaneously with this Amendment, Yergin has been granted 120,000 restricted
shares of Class A Common Stock of IHS Inc. with a grant date of February 23,
2005 on the terms and subject to the provisions of the IHS Inc. 2004 Long-Term
Incentive Plan and the 2005 Restricted Stock Award executed by Yergin and IHS
Inc.”

b)            In the event during the term of this Agreement there is an initial
public offering of equity securities by an entity which includes Purchaser,
Yergin and Purchaser may mutually agree that in lieu of cash payment any amounts
payable to Yergin under subparagraph (a) above shall be paid in options, shares
or other equity instruments of the public company on such terms and using such
valuation methods for the equity as Yergin and Purchaser may mutually agree.

3.             Remedies.              Yergin recognizes and agrees that the
violation of the provisions of this Agreement cannot be reasonably or adequately
compensated in damages and that, in addition to any other relief to which
Purchaser or its affiliates may be entitled at law or in equity by reason of
such violation, it shall also be entitled to permanent and temporary injunctive
and equitable relief, including specific performance, without the necessity of
posting bond.     Without limiting the generality of the foregoing, Yergin
specifically acknowledges that a showing by Purchaser or

3


--------------------------------------------------------------------------------


its affiliates of any breach of any provision of this Agreement shall
constitute, for the purposes of all judicial determinations of the issue of
injunctive relief, conclusive proof of all of the elements necessary to entitle
Purchaser or its affiliates to temporary and permanent injunctive relief against
Yergin.

4.             Jurisdiction.          Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against either of the parties in the United States District Court
for the Eastern District of Massachusetts or any court of the Commonwealth of
Massachusetts located in the City of Boston, and each of the parties hereby
consents to the nonexclusive jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in this
paragraph may be served on either party through the procedures established for
notice herein.  Nothing herein shall affect the right of either party to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the other party in any other jurisdiction.

5.                             Miscellaneous.

5.1                           Notices. All notices, consents and other
communication under this Agreement shall be in writing and shall be  delivered
personally, by courier services or by certified or registered mail and shall be
effective upon receipt,  in each case to the appropriate addresses set forth
below (or to such other addresses as either party may designate as to itself by
notice to the other party):

(a)           If to Purchaser:

IHS Energy Group Inc.

15 Inverness Way East

Englewood, Colorado 80112

Attention:  President

with a copy to:

IHS Group Services Inc.

1350 Avenue of the Americas, Suite 840

New York, New York 10019

Attention:  General Counsel

(b)           If to Yergin:

Daniel H. Yergin

4


--------------------------------------------------------------------------------


2959 Davenport Street, N.W.

Washington, DC   20008

with a copy to:

Cadwalader, Wickersham & Taft

100 Maiden Lane

New York, NY   10038

Attention:  John F. Fritts, Esq.

5.2                           Assignability and Parties in
Interest.               This Agreement may be assigned by Purchaser to any
subsequent transferee of all or substantially all the business and/or assets of
CERA and/or Purchaser (whether by purchase, merger, consolidation or
otherwise).  This Agreement shall enure to the benefit of and be binding upon
Purchaser and its permitted successors and assigns and upon Yergin and his
executors, administrators, heirs, legal representatives and permitted successors
and assigns.

5.3                           Governing Law.    This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the Commonwealth
of Massachusetts, without giving effect to the conflict of laws rules thereof.

5.4                           Counterparts.        This Agreement may be
executed simultaneously in one or more counterparts, each of which shall be
deemed an original, but all of which shall constitute but one and the same
instrument.

5.5                           Complete Agreement.          This Agreement
contains the entire agreement between the parties hereto with respect to the
matters contemplated herein and shall supersede all previous oral and written
agreements and all contemporaneous oral negotiations, commitments, and
understandings with respect to the matters herein set forth.

5.6                           Modifications, Amendments and Waivers.  No waiver
or modification or termination of this Agreement shall be binding unless it is
in writing signed by the parties hereto.  No waiver of a breach hereof shall be
deemed to constitute a waiver of future breach, whether of a similar or
dissimilar nature.  The parties waive their right to enforce any rule of law
that suggests that a provision requiring that any modification be in writing may
itself be modified orally.

5


--------------------------------------------------------------------------------


5.7                           Interpretation.   The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, each of the parties has executed this

Agreement as of the date first above written.

IHS Energy Group Inc.

 

 

 

 

 

By:

   /s/ Steve Green

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

     /s/ Daniel H. Yergin

 

 

Daniel H. Yergin

 

 

6


--------------------------------------------------------------------------------